924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger MILLER, Plaintiff-Appellant,v.Thomas M. FAUNTLEROY;  Century 21 Benchmark Real EstateCompany;  John E. Reynolds;  Kay F. Reynolds,Defendants-Appellees.
No. 90-2065.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Feb. 11, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CA-89-419-A)
Roy David Bradley, J. Thomas Province, Madison, Va., for appellant.


1
Thomas M. Fauntleroy, appellee.


2
William Ethan Glover, Roberts, Sokol, Ashby & Jones, Fredericksburg, Virginia;  Daniel Brian Costello, Dameron, Costello & Hubacher, Alexandria, Va., for appellees.


3
E.D.Va.


4
AFFIRMED.


5
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.

PER CURIAM:

6
Roger Miller appeals from the district court's order granting summary judgment to the defendants.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. Fauntleroy, CA-89-419-A (E.D.Va. Dec. 15, 1989;  Mar. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED